DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-15, in the reply filed on 14 January 2022 is acknowledged. Claims 16-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the phrase “for each vector signals of a plurality of vector signals” is unclear and indefinite.  Vector signals have not been previously recited or set forth and it is unclear whether the vector signals are the same or independent from the identified ventricular events, or a measured parameter, or a retrieved parameter for analysis.  Further clarification is required.
Claims 2-15 are rejected under the same rationale as being dependent upon claim 1 and its limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenhut et al. (US 2016/0113536).
Regarding claim 1, Greenhut discloses a pacemaker comprising: a pulse generator configured to generate pacing pulses (e.g. ¶¶ 4); a sensing circuit comprising an R-wave detector for sensing R-waves from a cardiac electrical signal (e.g. ¶¶ 46-49 – “Each sensing channel 83 and 85 may be configured to amplify, filter and rectify the ECG signal received from selected electrodes coupled to the respective sensing channel to improve the signal quality for sensing cardiac events, e.g., R-waves.”); a 
Regarding claim 2, Greenhut discloses the control circuit is further configured to: set a non-atrial tracking pacing mode prior to identifying the plurality of ventricular events; determine the maximum amplitudes during the non-atrial tracking pacing mode; switch to an atrial tracking pacing mode after selecting the atrial event sensing vector signal; and sense the atrial event from the selected atrial event sensing vector signal during the atrial tracking pacing mode (e.g. ¶¶ 133 – where only shockable ventricular criteria is detected).
Regarding claim 3, Greenhut discloses the control circuit is configured to select the atrial event sensing vector signal by: determining a median maximum amplitude from the determined maximum amplitudes for at least a portion of the plurality of vector signals; and selecting the atrial event sensing vector signal by selecting one of the plurality of vector signals having a highest median maximum amplitude (e.g. ¶¶ 127 – “median of the individual vector order rankings. The vector having the highest overall vector ranking (i.e., lowest sum) is selected as the monitoring vector.”).
Regarding claim 4, Greenhut discloses the control circuit is configured to select the atrial event sensing vector signal by: for each of the plurality of vector signals, determining a distribution of the determined maximum amplitudes; and selecting the atrial event sensing vector signal as one of the plurality of vector signals having a non-normal distribution of the maximum amplitudes that is skewed right (e.g. ¶¶ 96-98, 102, etc.).
Regarding claim 5, Greenhut discloses the control circuit is configured to select the atrial event sensing vector signal by selecting a vector signal of the plurality of vector signals that is a combination of at least two of the axis signals (e.g. ¶¶ 63 – “diagonal vector”).
Regarding claim 6, Greenhut discloses the control circuit is configured to select the atrial event sensing vector signal by: determining, for each vector signal of the plurality of vector signals, a ratio of a first number of the maximum amplitudes greater than a high amplitude threshold to a second total number of the maximum amplitudes; 
Regarding claim 7, Greenhut discloses the control circuit is further configured to: discard all maximum amplitudes that are less than a noise threshold; and select the atrial event sensing vector signal from among the plurality of vector signals based on the determined maximum amplitudes after discarding the maximum amplitudes that are less than the noise threshold (e.g. ¶¶ 96-98 – where the amplitudes which fall beyond the noise threshold are not confirmed as detected features).
Regarding claim 8, Greenhut discloses the control circuit is configured to select the atrial event sensing vector by: determining, for each of the plurality of vector signals comprising a single axis signal, a ratio of a first number of the maximum amplitudes that are greater than a high amplitude threshold to a second number of the maximum amplitudes that are greater than a noise threshold; comparing each of the determined ratios to a ratio threshold; in response to at least one ratio being greater than the ratio threshold, selecting the atrial event sensing vector as a single-axis vector signal having the ratio greater than the ratio threshold; and in response to all of the determined ratios being less than the ratio threshold, selecting the atrial event sensing vector signal as a 
Regarding claim 9, Greenhut discloses the pacemaker comprises a housing having a longitudinal axis and enclosing the motion sensor and the control circuit; the motion sensor comprising a first axis configured to produce a longitudinal axis signal, the first axis aligned with the longitudinal axis of the pacemaker housing; and the control circuit is configured to select the atrial event sensing vector signal as a combination at least two axis signals produced by two different axes of the motion sensor, the at least two axis signals comprising the longitudinal vector signal e.g. ¶¶ (63 – horizontal and lateral axes; e.g. ¶¶  107 – “that have different cardiac electrical axes and may or may not be characterized by different rates”).
Regarding claim 10, Greenhut discloses a telemetry circuit, wherein the control circuit is configured to: determine that the determined maximum amplitudes of each vector signal of the plurality of vector signals meet rejection criteria; generate an alert in response to determining that the rejection criteria are met for each vector signal of the plurality of vector signals, and control the telemetry circuit to transmit the alert to an external medical device (e.g. ¶¶ 36 – “User interface 56 which may include a mouse, touch screen, key pad or the like to enable a user to interact with external device 40 to 
Regarding claim 14, Greenhut discloses the control circuit is further configured to: determine a plurality of ventricular cycle lengths; set a passive ventricular filling window ending time based on the plurality of ventricular cycle lengths; and set the sensing window to start at the passive ventricular filling window ending time (e.g. ¶¶ 73-76). 
Regarding claim 15, Greenhut discloses the control circuit is configured to start an atrioventricular pacing interval in response to the atrial sensed event signal; and the pulse generator generates a ventricular pacing pulse in response to the atrioventricular pacing interval expiring (e.g. ¶¶ 55, 87, etc.).
Regarding claim 11, Greenhut discloses the control circuit is further configured to, for each vector signal of the plurality of vector signals: determine a count of the determined maximum amplitudes that are greater than a minimum threshold; compare the count of maximum amplitudes greater than the minimum threshold to a rejection threshold; and reject the vector signal in response to the count being less than the rejection threshold (e.g. ¶¶ 96-98 – where the amplitudes that a greater than the ratio are considered).
Regarding claim 12, Greenhut discloses the control circuit is further configured to: for each vector signal of the plurality of vector signals that is not rejected, determine a median maximum amplitude from the maximum amplitudes that are greater than the minimum threshold; and select the atrial event sensing vector 
Regarding claim 13, Greenhut discloses the control circuit is further configured to: determine that each vector signal of the plurality of vector signals that comprises a combination of two of the axis signals is a rejected vector signal; and select the atrial event sensing vector signal as a vector signal of the plurality of vector signals that is a combination of at least three axis signals (e.g. ¶¶ 63 – where the lateral, horizontal, and vertical axes orientations are considered and selected as diagonal vectors).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792